NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 28 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANDRA VALLADARES,                              No.   21-35379

                Plaintiff-Appellant,            D.C. No. 4:20-cv-05040-EFS

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                      Argued and Submitted March 11, 2022
                               Phoenix, Arizona

Before: HAWKINS, PAEZ, and WATFORD, Circuit Judges.

      Sandra Valladares appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for Disability

Insurance Benefits and Supplemental Security Income. We have jurisdiction under

28 U.S.C. § 1291, and we review the district court’s decision de novo. Ford v. Saul,

950 F.3d 1141, 1153–54 (9th Cir. 2020). We “will disturb the denial of benefits only


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
if the decision ‘contains legal error or is not supported by substantial evidence.’” Id.

at 1154 (quoting Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)). We

vacate and remand with instructions to remand to the Commissioner.

      The Administrative Law Judge (“ALJ”) erred at step three by failing to

address Listing 1.02A “Major dysfunction of a joint(s)” with respect to the post-

polio deformities of Valladares’s left knee and ankle. See 20 C.F.R. Pt. 404, Subpt.

P, App. 1, § 1.02A. “[I]n determining whether a claimant equals a listing under step

three . . . the ALJ must explain adequately his evaluation of alternative tests and the

combined effects of the impairments.” Marcia v. Sullivan, 900 F.2d 172, 176 (9th

Cir. 1990). The ALJ “must evaluate the relevant evidence before concluding that a

claimant’s impairments do not meet or equal a listed impairment.” Lewis v. Apfel,

236 F.3d 503, 512 (9th Cir. 2001). “A boilerplate finding is insufficient to support

a conclusion that a claimant’s impairment does not [meet or equal a listed

impairment].” Id.

      The ALJ did not address Listing 1.02A, and the decision’s boilerplate no-

listings finding is insufficient. While the ALJ briefly concluded that Valladares did

not meet the definition of § 1.00(B)(2)(b) “inability to ambulate effectively,” she did

so in the context of Valladares’s spinal impairments rather than her left knee and

ankle impairments. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b).

Further, the ALJ referenced Dr. John Morse’s opinion that Valladares “is able to


                                           2
ambulate at the sedentary level” only after step three, as part of the residual

functional capacity determination. See Lewis, 236 F.3d at 512. Finally, the ALJ did

not address Dr. Morse’s opinion that Valladares should “avoid even moderate

exposure to uneven terrain” in the context of § 1.00(B)(2)(b)’s example of

ineffective ambulation as “the inability to walk a block at a reasonable pace on rough

or uneven surfaces.”1 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b).

      While “[i]t is unnecessary to require the Secretary . . . to state why a claimant

failed to satisfy every different section of the listing of impairments,” Gonzalez v.

Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990), here the ALJ’s discussion at step three

does not sufficiently reveal her reasoning with respect to Listing 1.02A to allow us

to evaluate it for substantial evidence, see Treichler v. Comm’r of Soc. Sec. Admin.,

775 F.3d 1090, 1103 (9th Cir. 2014). We therefore vacate the district court’s

judgment and remand with instructions to remand to the Commissioner. See Marcia,

900 F.2d at 176 (“Where the Secretary is in a better position than this court to

evaluate the evidence, remand is appropriate.”).          Because we remand for

reconsideration of step three, we do not reach the other arguments raised.

      VACATED AND REMANDED.



1
 Appearing to credit that aspect of Dr. Morse’s opinion, the ALJ reached a residual
functional capacity determination that included the following limitation: “[T]he
claimant would need to avoid all exposure to hazards and walking on uneven
ground.”

                                          3